Citation Nr: 1625152	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 2009, for a total disability rating for service-connected bipolar disorder, to include entitlement to service connection prior to February 24, 2006.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

In June 2012, the Veteran presented testimony hearing before the undersigned Veteran's Law Judge (VLJ) regarding the issue of entitlement to service connection for a back disorder.  A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for a back disorder has been before the Board on several occasions.  Most relevantly, in September 2013 the Board denied service connection for this issue.  The Veteran timely appealed the denial to the Veterans Claims Court and in a March 2014 Joint Motion for Remand (JMR) the Court Clerk vacated the Board's decision and remanded the issue.  In August 2014, the Board again denied this issue.  The Veteran again timely appealed this denial to the Court, and in a July 2015 Memorandum Decision the Court again vacated this issue and remanded it for further development.

The issue of entitlement to an earlier effective date for the Veteran's total disability rating for service-connected bipolar has also been before the Board on several occasions.  In September 2013 and August 2014, the Board remanded this issue for issuance of a statement of the case (SOC).  The SOC was issued in December 2014, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a nervous disorder was denied by the Board in a July 1979 decision which became final.

2.  The Veteran's next claim for service connection was received on February 24, 2006; there is no evidence of any intervening claim.

3.  The Veteran's written statement received by VA on July 1, 2008, was a timely notice of disagreement (NOD) with the June 30, 2007, rating decision.

4.  The Veteran's service-connected bipolar disability has caused total and social occupational impairment since February 24, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 2006, for grant of service connection for bipolar disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).

2.  The criteria for an initial total disability rating for service-connected bipolar disability have been met effective February 24, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date for the grant of service connection for a bipolar disability and the assignment of a total disability rating for this disability.  In his July 2012 NOD, he asserted the grant of service connection should have been effective in 1967, during his active duty service.  Under VA regulations, the effective date for an award of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

In this case, the Veteran filed his initial claim for service connection for a psychiatric disorder, then claimed as a nervous disorder, in January 1978.  There is no evidence of an earlier claim.  In July 1979, the Board determined that his pre-existing personality disorder was not a disease within the meaning of VA regulation 38 C.F.R. § 3.303(c) and the evidence did not establish the presence of any acquired psychiatric disorder.  For this reason, the Board denied the appeal and the decision became final.  The Veteran has not alleged clear and unmistakable error in this July 1979 Board decision.

Further, the evidence does not reflect that the Veteran filed any additional claim for service connection for any psychiatric disorder until February 2006.  As a result of this claim, service connection was granted and awarded effective February 23, 2006, the date the claim was received by VA.  Therefore, entitlement to service connection has already been granted to the earliest available date, the date of his claim for benefits.  Accordingly, the appeal for an earlier effective date for the grant of service connection for a bipolar disorder is denied.

Next, the Veteran has also asserted that his currently-assigned 100 percent rating should have been effective prior to June 2009.  As discussed below, a total disability rating will be granted effective February 24, 2006, the date of the claim.

As noted above, the Veteran filed a claim for service connection for a psychiatric disorder in February 2006.  In a 2007 rating decision, the RO granted service connection and assigned a 50 percent rating effective the date of claim.  He was provided notice of this rating decision in a letter dated July 9, 2007.  Accordingly, he had one year from July 9, 2007, or until July 9, 2008, in which to file a timely NOD.  38 C.F.R. § 20.302.

The Board and the AOJ have previously indicated that the Veteran filed a VA Form 9 dated June 30, 2008; however, it was not received by VA until October 6, 2008, outside the one-year appeal period.  Upon further review of the claims file, a second copy of this same VA Form 9 dated June 30, 2008, which was date-stamped as received by RO on July 1, 2008, therefore within one year of the date he received notice of the 2008 rating decision.  Although VA Form 9 was premature for a substantive appeal, this written statement expresses disagreement with the 50 percent rating assigned for a psychiatric disorder and asserts a total disability rating should instead be assigned.  Because this written statement expresses disagreement with the June 30, 2007 rating decision and was received by VA prior to July 9, 2008, this document constitutes a timely NOD.

The Board has also considered that the document in question was not signed by the Veteran but instead was signed by a representative, A.F.  The evidence does not reflect that the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing A.F. as his representative at any point.  VA regulations at 38 C.F.R. § 20.301 provide that only a veteran or a properly authorized representative may file a NOD.  However, the benefit of the doubt and reasons of general fairness provide this written statement should still be treated as a timely NOD.

Specifically, from additional written communication from A.F, it is clear this individual was intending to serve as the Veteran's representative.  Furthermore, no action was taken by VA in response to this document received in July 2008.  Indeed, VA did not take any action until the Veteran submitted the duplicate copy of this form again in October 2008, at which time VA treated this second copy as a new claim for an increased rating and sent him a VCAA notice letter.  

In this October 2008 letter, VA did not make any mention of the fact that the statement in question was not signed by the Veteran or an authorized representative.  In fact, it does not appear VA made any mention of the missing signature until 2013, five years after the form was initially received, and well beyond the time period in which he could have cured his error.  In addition, psychiatric records reflect that his service-connected bipolar caused total social and occupational impairment during the period in question.  Based on all these factors, reasonable doubt and fairness is resolved in his favor, and the document in question received by VA in July 2008 constitutes a timely and valid NOD.

Because the Veteran filed a timely and valid NOD expressing disagreement with the initial rating assigned for his service-connected bipolar disability, the period on appeal dates back to the February 24, 2006, claim.  As will be discussed, medical records reflect that his bipolar disability caused total social and occupational impairment since that time, an initial total disability rating is granted effective February 24, 2006.

Specifically, the Veteran received psychiatric treatment from a private board-certified psychiatrist, Dr. M.P., dating back to May 2002.  In several written statements, Dr. M.P. opined that throughout this treatment, the Veteran consistently demonstrated periods of anger, physical rage, and daily social isolation that resulted in "profoundly disturbed interpersonal relationships."  He also indicated that the Veteran experienced depression as a "baseline mood," significant memory dysfunction, underproductive and grossly impaired thought processes, anxiety, anger that brought on non-specific homicidal ideation, persistent suicidal ideation, disorientation to time and/or place, and periods of severely impairment of judgement.  See June 21, 2008, letter.  

Dr. M.P. also specifically opined these symptoms rendered the Veteran totally disabled since his treatment began in 2002.  Subsequent medical records, including the report from the December 2010 VA examiner, confirmed that the Veteran had severe bipolar disorder which had rendered him totally impaired both occupationally and socially for a period of many years.

The symptoms noted in Dr. M.P.'s treatment notes, including gross impairment in thought process, inappropriate behavior, and danger of hurting self or others, are symptoms like those associated with a total disability rating.   38 C.F.R. § 4.130, DC 9432.  Records also reflect that the Veteran was unable to work and had extremely limited social interactions during this period.  Accordingly, the elements of a total disability rating have been met throughout the period on appeal.  Based on the foregoing, a total disability rating is granted effective February 24, 2006, the date of service connection and the appeal is granted to this extent.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA duty to notify was satisfied by a letter dated in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment records and the report from his VA examinations were obtained and associated with the claims file.  VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regarding to the claim.  In June 2012, he was provided with a hearing before the undersigned VLJ which was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010) regarding entitlement to service connection for a back disorder.  He was given an opportunity for an additional hearing regarding the rating and effective date assigned for his service-connected bipolar disability, but he declined.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to February 24, 2006, for grant of service connection for bipolar disability is denied.

A total disability rating for a bipolar disability is granted effective February 24, 2006, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the July 2015 Memorandum Decision, the Court found that the May 2007 and December 2008 VA examinations regarding the Veteran's back disorder were not adequate because they failed to consider entitlement to service connection based on continuity of symptomatology.  Accordingly, remand is required so an additional VA examination may be provided which adequately considers this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to evaluate the nature and etiology of his current back disorder.  The examiner should be provided with the complete claims file, and a full rationale should be provided for any opinion expressed.  

This issue has already been remanded on several occasions.  Therefore, the examiner is asked to specifically consider the Veteran's July 1968 in-service back injury, his complaints of symptoms of back pain ever since service, and the October 2009 and June 2014 statements from private physician Dr. Baum.

Based on all the foregoing, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that symptoms of the Veteran's current back disorder began during and continued since, or were otherwise due to, his active duty service, including his July 1968 back injury therein?

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


